--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_0107.htm]
 
Exhibit 10.1
 
 



EXECUTION COPY 


 
BONDS.COM GROUP, INC.






UNIT PURCHASE AGREEMENT






December 31, 2009






[ex-10_11.jpg]










 
 
 

 
 

--------------------------------------------------------------------------------

 

BONDS.COM GROUP, INC.


UNIT PURCHASE AGREEMENT


This Unit Purchase Agreement (this “Agreement”) is made as of December 31, 2009
(the “Effective Date”) by and between Bonds.com Group, Inc., a Delaware
corporation (the “Company”), and Laidlaw Venture Partners III, LLC, a Delaware
limited liability company (the “Purchaser”).
 
RECITALS


Subject to the terms and conditions set forth in this Agreement and pursuant to
Sections 4(2) and 4(6) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to Purchaser, and Purchaser desires to purchase from the Company,
Units (as defined below) of securities of the Company, as more fully described
in this Agreement.  As used herein, each “Unit” shall consist of: (i) 2,667
shares of common stock of the Company (the “Common Stock”); and (ii) the right,
within three years of the applicable Closing Date (as defined below) upon which
the Unit is purchased, to purchase 7,200 (as equitably adjusted for stock
splits, combinations and the like) additional shares of Common Stock at a
purchase price of $0.375 (as equitably adjusted for stock splits, combinations
and the like) per share (the “Rights”).  The Units, the Common Stock, the Rights
and the shares of Common Stock to be issued pursuant to the exercise of the
Rights are referred to herein as the “Securities”.
 
AGREEMENT


In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
 
1.           Purchase and Sale of Securities.
 
(a)           Purchase of Units.
 
(i)           Units.  Subject to the satisfaction (or waiver) of the conditions
set forth herein, the Company shall issue and sell to the Purchaser, and the
Purchaser agrees to purchase from the Company at the Closings (as defined
below), an aggregate of up to 2,000 Units.
 
(ii)           Closings.  The consummation of the purchases and sales of Units
contemplated by this Agreement shall occur in one or more closings (each a
“Closing”) starting on the Effective Date and ending on January 31, 2010 (each a
“Closing Date”); provided that the Company must consent to any Closing after
December 31, 2009.  At each Closing, the Purchaser shall purchase and the
Company shall issue and sell to the Purchaser a number of Units equal to the
Purchaser’s Received Capital (as defined below) divided by the Purchase Price
(as defined below) for a single Unit.  The term “Purchaser’s Received Capital”
means all funds received by Purchaser from investors or purchasers of its
membership interests or other securities as of such Closing, but in no event to
exceed an aggregate of $2,000,000.  For avoidance of doubt, in no event shall
the Purchaser be required to Purchase or the Company be required to issue and
sell more than 2,000 Units hereunder.  The time of each Closing shall be 10:00
A.M., Eastern Standard Time or such later time as is mutually agreed to by the
Company and Purchaser.
 
(iii)           Purchase Price.  The purchase price for each Unit (the “Purchase
Price”) shall be One Thousand Dollars ($1,000).
 

 
 

--------------------------------------------------------------------------------

 

(iv)           [Intentionally left blank.]
 
(v)           Form of Payment.  On each respective Closing Date, subject to the
satisfaction of the conditions to closing, the Purchaser shall deliver by wire
transfer to an account designated by the Company, no later than the close of
business on such respective Closing Date, the aggregate Purchase Price for the
Units purchased on such respective Closing Date.
 
(vi)           Location of Closing.  Each Closing shall take place at the
offices of Hill Ward Henderson, 101 E. Kennedy Boulevard, Tampa, Florida,
33602. Alternatively, the Closings can take place by the exchange of final
executed closing documents between legal counsel for the Company and Purchaser.
 
(vii)           Deliverables of Company at Closing.  On the applicable Closing
Date, the Company shall deliver to the Purchaser: (i) a certificate representing
the number of shares of Common Stock to be purchased at such Closing Date by the
Purchaser; (ii) a certificate representing the number of Rights to be purchased
at such Closing Date by the Purchaser; (iii) an executed copy of this Agreement;
(iv) a certificate, dated the Closing Date and signed on behalf of the Company
by the chief executive officer of the Company, certifying solely on behalf and
as a representative of the Company that (A) all representations and warranties
contained herein and in the other Transaction Documents (as defined below) shall
be true and correct in all material respects except for those representations
and warranties which are qualified as to materiality or Material Adverse Effect
which shall be true and correct in all respects, (B) the Company has performed
and complied in all material respects with all agreements, covenants and
conditions required to be performed and complied with by it under the
Transaction Documents at or before the Closing, (C) nothing shall have occurred
since September 30, 2009 which has had, or could reasonably be expected to have,
(1) a Material Adverse Effect or (2) a material adverse effect on the
transactions contemplated hereby, (D) there are no actions, suits or proceedings
pending or threatened (1) with respect to the transactions contemplated hereby,
this Agreement or any other Transaction Document, or (2) which has had, or could
reasonably be expected to have, a Material Adverse Effect, and (E) the SEC
Reports (as defined below) filed on or after April 1, 2009, taken as a whole
with the written information disclosed by the Company to the Purchaser in
connection with the investment contemplated by this Agreement, do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; (v) all information and copies of all documents and papers,
including records of corporate proceedings, governmental approvals, good
standing certificates and bring-down telegrams or facsimiles, if any, which
Purchaser reasonably may have requested in connection therewith, such documents
and papers where appropriate to be certified by proper corporate officials or
governmental entities; and (vi) a certificate of the Secretary of the Company
and attested to by an executive officer of the Company, dated as of the Closing
Date, certifying as to (A) the Certificate of Incorporation and By-laws of the
Company, (B) the resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
issuance of the Securities and (C) the incumbency of the officers duly
authorized to execute this Agreement and the other Transaction Documents;
provided, however, that the Company may, at its option, deliver the certificates
referenced in clause (i) and (ii) above within three (3) Business Days of each
Closing if Purchaser does not inform the Company of its investment amount at
least one (1) Business Day prior to such Closing.
 
(viii)           Deliverables of Purchaser at Closing.  On the applicable
Closing Date, the Purchaser shall deliver to the Company: (i) an executed copy
of this Agreement, and (ii) the applicable consideration provided for in Section
1(a)(iii) hereof.
 
(ix)           Fractional Units.  No fractional Units shall be sold by the
Company.

 
 

--------------------------------------------------------------------------------

 

 
(x)           Use of Proceeds. The proceeds from the sale of the Units will be
for general working capital of the Company.


(b)           Exercise of Rights. Subject to the terms and provisions contained
herein,
 
(i)           The Rights may be exercised at any time from the applicable
Closing Date upon which the Unit pertaining to such Rights is purchased until
the date which is three years from such date (the “Exercise Period”).
 
(ii)           Within the Exercise Period, the Rights may be exercised in whole
or in part at the price per share of $0.375 per share of Common Stock (each, the
“Rights Exercise Price”), such number of shares of Common Stock and Rights
Exercise Price subject to equitable adjustment for stock splits, combinations
and the like, payable by certified wire transfer to an account designated by the
Company.  Upon delivery of a Notice of Exercise Form duly executed in the form
attached to the Ordinary Rights Certificate (as defined below) (which Notice of
Exercise Form may be submitted by delivery to the Company), together with
payment of the aggregate Rights Exercise Price for the shares of Common Stock
purchased, the Purchaser shall be entitled to receive a certificate or
certificates for the shares of Common Stock so purchased.  The Rights will be
certificated in the form attached hereto as Exhibit A (the “Ordinary Rights
Certificate”).  All Rights shall include a cashless exercise feature.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser as of the Effective Date, as follows:
 
(a)           Organization and Qualification.  The Company and its Subsidiaries
(as set forth on Schedule 2(a) hereto) are entities duly organized and validly
existing and, to the extent legally applicable, in good standing under the laws
of the State of Delaware and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted.  Except
as set forth on Schedule 2(a), each of the Company and its Subsidiaries is duly
qualified as a foreign entity to do business and to the extent legally
applicable, is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse Effect
(as defined below).  As used in this Agreement, “Material Adverse Effect” means
any material adverse effect on the business, properties, assets, operations,
results of operations, or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole, or on the transactions contemplated hereby
or the other Transaction Documents or the other instruments to be entered into
in connection herewith or therewith, or on the authority or ability of the
Company to perform its obligations under the Transaction Documents
  
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the "Transaction Documents") and to issue the
Securities in accordance with the terms hereof and thereof.  The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Units, the Rights and the reservation for
issuance and the issuance of the shares (the “Underlying Shares”) upon exercise
of the Rights, have been duly authorized by the Company's Board of Directors and
no further filing, consent, or authorization is required by the Company, its
Board of Directors or its stockholders.  This Agreement and the other
Transaction Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.

 
 

--------------------------------------------------------------------------------

 

 
(c)           Issuance of Securities.  The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.
 
(d)           No Conflicts.  Except as set forth on Schedule 2(d), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Securities) will not
(i) result in a violation of any certificate of incorporation, certificate of
formation, any certificate of designations or other constituent documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or bylaws of the Company or any of its Subsidiaries or (ii)
conflict with, or constitute a default or breach (or an event which with notice
or lapse of time or both would become a default or breach) in any respect under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clauses (ii) and (iii)
above, to the extent that such violations conflict, default or right would not
reasonably be expected to have a Material Adverse Effect.


(e)           Consents.  Except as set forth on Schedule 2(e), Neither the
Company nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person (as defined below) in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents, in each case
in accordance with the terms hereof or thereof.  “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof
 
(f)           Capitalization. The Company has not issued any capital stock since
its most recently filed periodic report under the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), other than capital stock issued: (i) pursuant to the terms
hereof, (ii) by the Company and reported by the Company pursuant to a Current
Report filed on Form 8-K under the Exchange Act, (iii) pursuant to stock options
under the Company’s stock option plans and/or the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans or
(iv) upon the conversion or exercise of securities of the Company outstanding as
of the date of the most recently filed periodic report under the Exchange Act.
No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.
 
(g)           SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated

 
 

--------------------------------------------------------------------------------

 

by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, except as disclosed in Schedule 2(g),
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Except as disclosed in Schedule 2(g), the financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Securities and Exchange Commission (the “Commission”) with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(h)           Material Changes. Except as set forth on Schedule 2(h) or
elsewhere on the schedules hereto, since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof: (i) there
has been no event, occurrence, development or regulatory action that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
Except as set forth on Schedule 2(h), the Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 2(h) or elsewhere on the Schedules hereto, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 trading day prior to the
date that this representation is made.
 
(i)           Litigation. Except as disclosed within the SEC Reports or in
Schedule 2(i), there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.
 
(j)           Labor Relations. Except as set forth in Schedule 2(j), no material
labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company which could reasonably be
expected to result in

 
 

--------------------------------------------------------------------------------

 

a Material Adverse Effect. None of the Company’s or its Subsidiaries’ employees
is a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement, and the Company and its
Subsidiaries believe that their relationships with their employees are good.
 
(k)           Compliance. Except as set forth in Schedule 2(k), neitherthe
Company nor any Subsidiary: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.


(l)           Regulatory Permits. Except as set forth in Schedule 2(l), to the
Company’s knowledge, the Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.
 
(m)           Title to Assets.  Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
security interests, liens, claims, charge or encumbrances (“Liens”), except for
(i) liens for current taxes not yet due and (ii) minor imperfections of title,
if any, not material in amount and not materially detracting from the value or
impairing the use of the property subject thereto or impairing the operations of
the Company.
 
(n)           Patents and Trademarks. Except as set forth in Schedule 2(n), the
Company and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights as described in the SEC Reports as necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any third party. To the knowledge of the Company, except as set forth
in Schedule 2(n), all such Intellectual Property Rights are enforceable and
there is no existing infringement by any third party of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(o)           Intentionally Omitted.
 

 
 

--------------------------------------------------------------------------------

 

(p)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3 hereof, no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Purchasers as contemplated hereby.
 
(q)           Transactions With Affiliates and Employees. Other than as
contemplated herein or described in SEC Reports, and except as set forth on
Schedule 2(q), none of the officers, directors, employees and/or affiliates of
Company or the Subsidiaries is a party to any transaction with Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director employee or such affiliate or, to the knowledge of Company, any entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee, partner or affiliate other than (a) for
payment of salary or consulting fees for services rendered, (b) reimbursement
for expenses incurred on behalf of Company and (c) for other employee benefits,
including stock option agreements under any stock option plan of Company, which
in the aggregate (for the total amount in (a), (b) and (c) combined) does not
exceed the amount of $25,000 for any officer, director, employee or affiliate.
 
(r)           Registration Rights. Except as provided herein or as set forth in
Schedule 2(r), no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
(s)           No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(t)           Disclosure. All disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.


(u)           Brokers and Finders. Except as set forth in Schedule 2(u), no
agent, broker, Person or firm acting on behalf of the Company or its affiliates
is, or will be, entitled to any fee, commission or broker’s or finder’s fees
from any of the parties hereto, or from any Person controlling, controlled by,
or under common control with any of the parties hereto, in connection with this
Agreement or any of the transactions contemplated hereby.
 
3.           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents, warrants and covenants to the Company that:
 
(a)           Authorization. Such Purchaser has full power and authority to
enter into this Agreement.  This Agreement, when executed and delivered by the
Purchaser, will constitute a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.
 
(b)           Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms,

 
 

--------------------------------------------------------------------------------

 

that the Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring any of the Securities.


(c)           Knowledge.  The Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities. The Purchaser has had the opportunity to review and read the SEC
Reports, including without limitation the “Risk Factors” set forth therein, and
hereby acknowledge that they understand the disclosures made in such SEC Reports
and the existence of such “Risk Factors”.
 
(d)           Restricted Securities.  The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.  The Purchaser understands that the Securities are “restricted
securities” under applicable U.S. federal, state and province securities laws
and that, pursuant to these laws, the Purchaser must hold
the Securities indefinitely unless they are registered with the Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  Other than as set forth herein, the
Purchaser acknowledges that the Company has no obligation to register or qualify
the Securities for resale.  The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
(e)           General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)           Short Sales and Confidentiality Prior To The Date Hereof. Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any person or entity acting on behalf of or
pursuant to any understanding with such Purchaser, executed any purchases or
sales, including “short sales" as defined in Rule 200 of Regulation SHO under
the Exchange Act, of the securities of the Company (“Stock Transactions”) during
the period commencing from the time that such Purchaser first received a term
sheet (written or oral) from the Company or any other person or entity
representing the Company setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”). The Purchaser
further agrees not to engage in any Stock Transactions until the Company files a
Current Report on Form 8-K under the Exchange Act which annexes copies of the
Transaction Documents thereto.  The Company covenants to file such Current
Report on Form 8-K under the Exchange Act within one trading day of the
Effective Date.
 
(g)           Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act and
has accurately and truthfully completed  the Company an Accredited Investor
Questionnaire attached hereto as Exhibit B.

 
 

--------------------------------------------------------------------------------

 



(h)           Arrangement with FHLLC.  Purchaser acknowledges that Purchaser has
arranged and agreed directly with FHLLC (as defined below) that a portion of the
Rights it would otherwise have acquired hereunder shall be sold by the Company
to FHLLC and a portion thereof will be transferred by FHLLC to Laidlaw & Company
(UK) Ltd., as more fully set forth in Section 9(a).
 
4.           Intentionally Omitted.
 
5.           Other Agreements of the Parties.
 
(a)           Transfer Restrictions.
 
(i)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an affiliate of Purchaser, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement.
 
(ii)           The Purchaser agrees to the imprinting, so long as is required by
this Section 5(a), of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(b)           Removal of Legend. Certificates evidencing the Securities shall
not contain any legend (including the legend set forth in Section 5(a) hereof):
(i) while a registration statement covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such
Underlying Shares pursuant to Rule 144, (iii) if such Securities are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission).  The Company agrees that at such time as such legend is no
longer required under this Section 5(b), it will, no later than three trading
days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing the Securities, as applicable,
issued with a restrictive legend (such third trading day, the "Legend Removal
Date"), along with an acceptable legal opinion (the costs of which will be borne
by the Company) and broker representation letter, deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends.  The Company may not make any notation
on its records or give instructions to the Company’s transfer agent that enlarge
the restrictions on transfer set forth in this Section.

 
 

--------------------------------------------------------------------------------

 



(c)           Compliance with Securities Act.  Purchaser agrees that such
Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a registration statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
Section 5(b) is predicated upon the Company's reliance upon this understanding.
 
(d)           Furnishing of Information.  Until the time that Purchaser no
longer owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.  As long as Purchaser owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144.  The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.
 
(e)           Disclosure; Publicity.  Purchaser shall not issue any press
release or other public disclosure with respect to the transactions contemplated
hereby, and neither the Company nor Purchaser shall issue any such press release
or otherwise make any such public statement without the prior consent of the
Company.
 
(f)           Form D and Blue Sky. If required, Company shall file a Form D with
respect to the issuance of the Securities as required under Regulation D under
the Securities Act and, upon written request, provide a copy thereof to
Purchaser promptly after such filing. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Securities for sale to Purchaser pursuant to the terms
hereof under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such action so taken to
Purchaser promptly after such filing.  However, the Company shall not be
required to execute any general consent to service of process in order to obtain
such blue sky clearance, except in a jurisdiction where the Company is already
subject to such process.
 
6.           Registration Rights.
 
(a)           Definitions.  In addition to the terms defined above and herein,
the term “Registrable Securities”, at any point in time, shall mean the shares
of Common Stock issued and outstanding to the Purchaser hereunder, and all
shares of Common Stock issued or issuable pursuant to Rights issued under Units
purchased hereunder; provided, however, that the foregoing definition shall
exclude in all cases any Registrable Securities sold by a person in a
transaction in which his or her rights under this Agreement are not assigned.
Notwithstanding anything contained herein to the contrary, securities shall
cease to be Registrable Securities when (a) a Registration Statement covering
such Registrable Securities has been declared effective by the Commission and
they have been disposed of pursuant to such effective Registration Statement or
(b) such Registrable Securities may be sold pursuant to Rule 144 under the
Securities Act, without volume restriction.
  

 
 

--------------------------------------------------------------------------------

 

(b)           Demand Registration.  If the Company shall receive a written
request from FHLLC (as defined below) that the Company file a registration
statement under the Securities Act pursuant to Section 6(b) of the Original
Agreement (as defined below), then the Purchaser shall be entitled to include
any and all of its Registrable Securities on such registration statement and the
Purchaser shall receive all of the benefits of the Original Agreement relating
to such rights.  The Company and FHLLC shall give prior written notice to the
Purchaser promptly after a demand registration request is made under Section
6(b) of the Original Agreement.  In addition FHLLC acknowledges and agrees that
if the Purchaser requests, on or after the first anniversary of the date hereof,
that FHLLC exercise its demand registration rights under the Original Agreement
for at least a majority of the Registrable Securities owned by the Purchaser
hereunder, then FHLLC shall demand such registration pursuant to Section 6(b) of
the Original Agreement as its one demand registration right.
 
(c)           Underwriting. If the Purchaser intends to include the Registrable
Securities in a demand registration made by FHLLC as discussed in Section 6(b),
the Purchaser shall so advise the Company within 15 days after it receives the
notice specified in Section 6(b).  The right of any holder of Common Stock
(each, a “Holder”) to include his own registrable securities (each, a “Holder’s
Registrable Securities”) in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Purchaser and such Holder) to the extent provided
herein.  All Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting.  Notwithstanding
the foregoing, if a registration involves an underwritten offering, and the lead
managing underwriter shall advise Company that the amount of securities to be
included in the offering exceeds the amount which can be sold in the offering,
the number of securities owned by Purchaser to be included in the offering shall
be eliminated or reduced as required by the managing underwriter.
 
(d)           Delay in Filing. Notwithstanding the foregoing, if the Company
shall furnish to Purchaser and the Holders requesting a registration statement
pursuant to this section, a certificate signed by the Chief Executive Officer or
President of the Company stating that in the good faith judgment of the Board of
Directors of the Company, it would be seriously detrimental to the Company and
its stockholders for such registration statement to be filed and it is therefore
essential to defer the filing of such registration statement, the Company shall
have the right to defer such filing for the period of time which the Board of
Directors of the Company, in consultation with its legal counsel determine, to
be the shortest period reasonably necessary to avoid such detriment to the
Company, which in any event shall not exceed 120 days following receipt of the
request of the Purchaser.
 
(e)           Limitations. In addition, the Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to this
Section 6 after the Company has already effected one (1) registration pursuant
to this Section 6 and such registration has been declared or ordered effective.
 
(f)           Obligations of Company. The Company shall: (i) prepare and file
with the Commission such amendments and supplements to such registration
statement as may be necessary to keep such registration statement effective
until the disposition of all securities covered by such registration statement;
(ii) register and qualify the securities covered by such registration statement
under applicable state securities and blue sky laws; (iii) cause the securities
covered by such registration statement to be listed or quoted on the trading
market on which Company’s securities are then listed or quoted and (iv) take all
reasonable actions required to ensure such shares of Common Stock are DTC
eligible.  In addition, the Company shall pay all registration expenses, filing
fees and printing expenses incurred in connection with any registration
statement filed pursuant to Sections 6(b) or 6(h).
 

 
 

--------------------------------------------------------------------------------

 

(g)           Obligations of Purchaser. As a condition to the Company filing the
registration statement, Purchaser shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as shall be required to effect the
registration of such Holder’s Registrable Securities, and such Purchaser shall
represent and warrant that such information provided in connection herewith by
such Purchaser shall be full, accurate and complete.
 
(h)           Piggyback Registration Rights. If, at any time, there is not an
effective registration statement covering the resale all of the Registrable
Securities, and Company shall determine to prepare and file with the Commission
a registration statement relating to an offering for its own account or the
account of others under the Securities Act, of any of its equity securities
(other than: (i) on Form S-4 (as promulgated under the Securities Act), (ii)
Form S-8 (as promulgated under the Securities Act), (iii) on Form S-1A with
respect to equity securities that have already been registered under the
Securities Act as of the date hereof, or (iv) the then equivalents of Form S-4
or S-8 relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), then Company
shall send to Purchasers a written notice of such determination and, if within
ten (10) days after receipt by Purchasers of such notice, Company shall receive
a request in writing from Purchasers, Company shall include in such registration
statement all or any part of such Registrable Securities holders requests to be
registered at no cost to Holders (other than underwriting discounts, fees and
commissions).  Notwithstanding the foregoing, if a registration involves an
underwritten offering, and the lead managing underwriter shall advise Company
that the amount of securities to be included in the offering exceeds the amount
which can be sold in the offering, the number of securities owned by Purchaser
to be included in the offering shall be eliminated or reduced as required by the
managing underwriter.  Notwithstanding anything contained herein to the
contrary, securities shall cease to be Registrable Securities when (a) a
Registration Statement covering such Registrable Securities has been declared
effective by the Commission and it has been disposed of pursuant to such
effective Registration Statement or (b) such Registrable Securities may be sold
pursuant to Rule 144 under the Securities Act without volume restriction.
 
(i)           Indemnification for Registration Statements.  To the extent
permitted by law, the Company will indemnify and hold harmless Purchaser, and
the partners, members, officers and directors of Purchaser, against any losses,
claims, damages, or liabilities to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively a “Violation”) by the Company: (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement or
incorporated by reference therein, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement; and the
Company will reimburse Purchaser, and/or its partners, members, officers, or
directors for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; providedhowever, that the indemnity contained in this
Section 6(i) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company, which consent shall not be unreasonably withheld, nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for inclusion in such registration statement by
Purchaser, or its partners, members, officers, or directors, or any other holder
of Common Stock registering its shares in connection with such registration
statement.

 
 

--------------------------------------------------------------------------------

 

 
7.           Adjustments to Purchase Price of and Number of Shares Issuable
pursuant to the Rights.
 
(i)           The number and kind of securities purchasable upon the exercise of
the Rights if any, and the Rights Exercise Price, if any, shall be subject to
adjustment from time to time upon the occurrences and terms set forth
herein.  In case the Company shall (i) pay a dividend in shares of Common Stock
or make a distribution in shares of Common Stock to holders of its outstanding
Common Stock, (ii) subdivide its outstanding shares of Common Stock into a
greater number of shares, (iii) combine its outstanding shares of Common Stock
into a smaller number of shares of Common Stock, (iv) issue any shares of its
capital stock in a reclassification of the Common Stock, then the number of
shares of Common Stock purchasable upon exercise of the Rights, if any,
immediately prior thereto shall be adjusted so that the Purchaser shall be
entitled to receive the kind and number of shares of Common Stock or other
securities of the Company which it would have owned or have been entitled to
receive had such Rights, if any, been exercised in advance thereof.  Upon each
such adjustment of the kind and number of shares of Common Stock or other
securities of the Company which are purchasable pursuant to exercise of the
Rights, if any, the Purchaser shall thereafter be entitled to purchase the
number of shares of Common Stock or other securities resulting from such
adjustment at a purchase price per share of Common Stock or other security
obtained by multiplying the purchase price in effect immediately prior to such
adjustment by the number of shares of Common Stock purchasable pursuant hereto
immediately prior to such adjustment and dividing by the number of shares of
Common Stock or other securities of the Company resulting from such adjustment.
An adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.
 
(ii)           Prior to the exercise of the Rights, if any, in the event that
the Company shall sell any shares of Common Stock to any person or entity other
then pursuant to an Exempted Transaction (as defined below) at a price less than
$0.375 per share (the “Lesser Price”), the Purchaser shall be entitled to
purchase the shares of Common Stock underlying the Rights, as the case may be,
at the Lesser Price.  For the purposes hereof, the term Exempted Transaction
shall mean: (i) the issuance of options and/or restricted stock to employees and
consultants of the Company and approved by the board of directors of the
Company; and (ii) warrants issued to third parties in strategic transactions and
approved by the board of directors of the Company and the affirmative vote of
Chairman Knetzger (to the extent that Mr. Knetzger remains on the Board of
Directors of the Company).
  
8.           Additional Conditions to Closing.
 
(a)           Conditions to Purchaser’s Obligations at the Closing.  Purchaser’s
obligation to purchase the Units is subject to the satisfaction (or waiver by
the Purchaser) of the following conditions:
 
(i)           Expenses.  On the dates of each of the Closings, the Company shall
be responsible for the following costs of the Purchaser in connection with this
Agreement and the transactions contemplated hereunder, to be paid from the
proceeds upon each respective Closing: (i) 5% of the gross investment amount as
commission payable to Laidlaw & Company (UK) Ltd.  Subject to the foregoing
clause, each of the parties shall be responsible for their own legal and other
associated costs of this transaction.
 

 
 

--------------------------------------------------------------------------------

 

9.           Miscellaneous.
 
(a)           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.  The Company and Purchaser shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other party; provided, that (i) the Purchaser may assign some or
all of its rights and obligations hereunder to an affiliate of the Purchaser,
without the consent of the Company, in which event such assignee shall be deemed
to be the Purchaser hereunder with respect to such assigned rights and
obligations; provided further that as a condition to any such assignment the
assignee shall agree to be bound by the terms of this Agreement as the Purchaser
hereunder and the Purchaser shall not be relieved of liability for the
performance of its obligations hereunder and (ii) on each Closing, for each Unit
purchased by the Purchaser, Purchaser will assign to Laidlaw & Company (UK) Ltd.
or its designees 1,866 of the 7,200 Rights included with each Unit so
purchased.  Pursuant to the Unit Purchase Agreement, dated as of August 28,
2009, as amended (the “Original Agreement”), between the Company and Fund
Holdings LLC, a Florida limited liability company (“FHLLC”), the Company and
FHLLC acknowledge and agree that the purchase of Units by the Purchaser pursuant
to this Agreement shall be credited against FHLLC’s obligation under the
Original Agreement to purchase 5,000 Units and FHLLC hereby consents to the
Purchaser’s purchase of up to 2,000 Units under the Original Agreement (it being
understood and agreed that, if the Purchaser does not purchase 2,000 Units
pursuant to the terms hereof, FHLLC shall retain the right to purchase the
balance of any unpurchased Units in accordance with the terms of the Original
Agreement); provided that for each Unit purchased by Purchaser pursuant to this
Agreement, FHLLC shall have the right to purchase 2,397 Rights at the cost of
$0.01 per Unit and FHLLC hereby directs the Company to issue 600 of such
Rights  to Laidlaw & Company (UK) Ltd.  FHLLC also acknowledges and agrees that
no fee shall be required to be paid by the Company to Radnor Research & Advisory
Co., LLC, Member NYSE, with respect to the purchases made by the Purchaser
hereunder.
 
(b)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in New York
County, New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  If either party shall commence an action
or proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys' fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 
 

--------------------------------------------------------------------------------

 



(c)           Counterparts.  This Agreement may be executed in two or more
counter­parts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(d)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid
and return receipt requested, if such notice is addressed to the party to be
notified at such party’s address as set forth below or as subsequently modified
by written notice.
 
(f)           Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
(g)           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of the Company and the Purchaser. Any
amendment or waiver effected in accordance with this Section 9(g) shall be
binding upon Purchaser and each transferee of the Securities, each future holder
of all such Securities, and the Company.
  
(h)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of this Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of this
Agreement shall be enforceable in accordance with its terms.
 
(i)           Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.
 
(j)           Survival of Representations, Warranties and Covenants; Additional
Matters. The representations and warranties contained in Sections 2 hereof shall
survive until such time as the date on which all the Securities, if any, have
been exercised in full or expired.  In the event the conclusion, settlement or
determination of any action, suit, proceeding, arbitration or dispute between
the Company and Duncan-Williams, Inc. related to the matters described on
Schedule 2(i) results in the Company issuing shares of capital stock to
Duncan-Williams, Inc. or any of its affiliates, the Company shall issue (and
take such steps as are necessary in order to issue) to Purchaser such number of
shares of capital stock and rights to acquire shares of capital stock of the
same type and with the same terms as are then held by Purchaser so that
Purchaser’s fully-diluted ownership percentage as of the time immediately prior
to the issuance to Duncan Williams, Inc. (the “Measure Time”) is not decreased
by such issuance; provided that the relative amount of shares of capital stock
and rights to acquire shares of capital stock that are issued to Purchaser as a
result of the foregoing will be in the same relative amounts as each class or
series of capital stock and each right to purchase shares of

 
 

--------------------------------------------------------------------------------

 

capital stock held by Purchaser as of the Measure Time.  For avoidance of doubt,
(A) if Purchaser does not own either shares of capital stock or rights to
purchase shares of capital stock as of the Measure Time, then none of such
securities would be issued pursuant to the foregoing provision, and (B) if, as
of the Measure Time, Purchaser holds rights to purchase capital stock with
different terms, then each such right shall be considered a different right to
purchase capital stock and the rights to be issued pursuant to this provision
shall be issued in the same relative amounts as such rights held by Purchaser as
of the Measure Time.  Notwithstanding the foregoing, in no event will shares of
capital stock or rights to purchase shares of capital stock be issued to
Purchaser pursuant to the foregoing provisions to the extent any dilution to
Purchaser is eliminated through other anti-dilution protection rights (including
any reduction of the exercise price of any rights to purchase capital stock).
 
(k)           Exculpation Among Purchasers.  Purchaser acknowledges that it is
not relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

The parties have executed this Unit Purchase Agreement as of the date first
written above.



   
COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
     
Name:
     
Title:
             
Address:
                   
Facsimile Number:






   
PURCHASER:
         
LAIDLAW VENTURE PARTNERS III, LLC
         
By:
     
Name:
     
Title:
             
Address:
                   
Facsimile Number:





For purposes of Section 6(b), 8(a)(i) and 9(a) only, Fund Holdings LLC accepts
and agrees to the provisions of Sections 6(b) and 8(a)(i) and the last two
sentences of Section 9(a) hereof.




FUND HOLDINGS LLC
       
By:
   
Name:
   
Title:
   





For purposes of Sections 8(a)(i) and 9(a) only, Radnor Research & Advisory Co.,
LLC accepts and agrees to the provisions of the first sentence of Section
8(a)(i) hereof and the last sentence of Section 9(a) hereof) and waives any
rights to any payments it would otherwise be entitled to under Section 8(a)(i)
of the Original Agreement.




RADNOR RESEARCH & ADVISORY CO., LLC
       
By:
   
Name:
   
Title:
   





SIGNATURE PAGE TO UNIT PURCHASE AGREEMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Rights Certificate

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Accredited Investor Questionnaire





 
 